Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 11, 2022, claims 1 and 25 has been amended, claims 2, 13-24, 26 and 37-48 has been cancelled, and claims 1, 3-12, 25,  and 27-36 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 paragraph 3, filed March 11, 2022, with respect to claims 1, 3-12, 25,  and 27-36 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1, 3-12, 25,  and 27-36 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 and page 9, filed March 11, 2022, with respect to claims 1, and 25 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1 and 25 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Ryu et al. (US Pub. No.:  2020/0329455).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 11, 25-28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US Pub. No.: 2019/0014515), and further in view of Ryu et al. (US Pub. No.:  2020/0329455).

As per claim 1, Zee disclose A method, performed by a User Equipment (UE) (see Fig.1, Fig.5, Fig.9-10, a wireless device 10 /UE) configured to initiate a cell selection procedure or a cell reselection procedure, of avoiding selection of a cell identified by a Radio Access Network (RAN) Notification Area ID (RNA ID) that is different from that identifying a last or current serving cell so as to avoid an RNA update procedure (see Fig.4, Fig.5, para. 0015, 0025-0035, the system information received from the RAN node is shown in FIG. 4. all system information comprises a MasterInformationBlock (MIB) and multiple different SystemInformationBlock (SIB) Types. The main parts of existing LTE/E-UTRAN SystemInformationBlock Type1 (SIB1) are shown in FIG. 4. The cellAccessRelatedInfo may contain up to 6 different PLMN-IDs to support network sharing. A single Tracking Area Code (TAC) is used for all the different PLMN-IDs to build up to 6 different Tracking Area Identities. In addition, Cell Identity and CSG related information are examples of additional information included in the SIB1. The SIB1 may further contain multiple other information elements as described in 3GPP TS 36.331, see also Fig.5, Fig.10, para. 0137-0149, identifying a last or current serving cell so as to avoid an RNA update procedure), the method comprising: 
before initiating the cell selection procedure or the cell reselection procedure, determining an RNA ID of the last or current serving cell (see Fig.5, para. 0027-0035, Action 500: When the wireless device enters a network, e.g. when the wireless device is turned on, the wireless device has information about its home network (HPLMN). This information may for example be stored on a Subscriber Identity Module (SIM) and/or a Universal Subscriber Identity Module (USIM) that may also contain additional information about other networks, for example allowed visited networks (VPLMN). Further the core network nodes, such as the MME1 and the MME2, support different parts of the network which are identified using a Tracking Area Identifier (TAI), which comprises a network identity, such as a PLMN-ID, and a Tracking Area Code (TAC). This scenario is shown in step 500 in FIG. 5 where the UE has support for HPLMN=A, the MME1 has support for TAI=A-m and TAI=A-n, which indicates that MME1 supports the PLMN=A in the TACs m and n, and the MME2 has support for TAI=A-p, i.e. PLMN=A with tracking area code p, see also Fig.9-10, para. 0131, 137-138); and
preferentially selecting a new cell based on the RNA ID of the last or current serving cell (see Fig.5, Fig.10, para. 0137-0149, Action 1008: the wireless device 10 decide to perform a cell reselection to a cell in one of the target RAN nodes based on the information stored in step 1006, radio measurements performed and the information in the SIBs received from the target RAN node 13, 14. Since the target RAN node 13 is the only target RAN node supporting slice a in network A, the wireless device will perform a cell reselection procedure to a cell in the RAN node 13. Hence, it will not try to perform a cell reselection to the target RAN node 14 which does not support slice a. Thereby, unnecessary signaling from the wireless device 10 to the RAN node 14 is avoided. This also reduces the risk of the wireless device 10 wrongfully connecting to a cell in the RAN node 14 which is not able to support the wireless device, see also Fig, 11, para. 0183-0187, 0190-0191, Action 1108: The wireless device 10 decide to perform a cell reselection to a cell in one of the target RAN nodes 13, 14 based on the information stored in step 1006, radio measurements performed and the information in the SIBs received from the target RAN nodes 13, 14 / selecting a new cell based on the RNA ID of the last or current serving cell); and
attempting to obtain an RNA ID of the new cell based on its associated system information value tag matching that stored in an acquisition database maintained by the UE; and in response to determining a match, reusing the RNA ID retrieved from database so as to avoid a decode of System Information from the new cell (see para. 0084, 0089, UE 115-a move within the RNA 235 without notifying the RAN 240 of changes in location. UE 115-a camp on different cells 225 (e.g., via cell reselection) of the RNA 235 while moving and without notifying the RAN 240. For example, UE 115-a camp on base station 105-b and read system information transmitted by base station 105-b. UE 115-a record the cell ID and corresponding RNA of base station 105-b. Also, UE 115-a store connection history information and report mobility information and connection history information when queried by the RAN 240, when performing an RRC connection establishment procedure, when it reselects to a cell that does not provide the anchor base station 105 as a neighbor cell in system information, periodically, or when it reselects to a cell 225 of a new RNA / reusing the RNA ID retrieved from database so as to avoid a decode of System Information from the new cell, see also 0094-0096, see also Fig.5, para. 0033, Action 506: The UE stores the information obtained from the steps 500, 502a, 503a and 505 for enabling cell reselection decisions in idle mode, and para. 0035, Action 508: Since the target eNB supports network A, the UE may decide to perform a cell reselection to a cell in the target eNB based on the information stored in step 506 and radio measurements performed, see also para. 0183, the wireless device 10 will perform a cell reselection procedure to a cell in the RAN node 13. Hence, it will not try to perform a cell reselection to the target RAN node 14 which is not comprised in a tracking area supporting the slice which the wireless device is currently attached to, in this case slice a. Thereby, unnecessary signaling from the wireless device 10 to the RAN node 14 is avoided, clearly the UE reusing the RNA ID retrieved from database so as to avoid a decode of System Information from the new cell.  This also reduces the risk of the wireless device 10 wrongfully connecting to a cell in the RAN node 14 which is not able to support slice a for the wireless device).  

Zee however does not explicitly disclose determining an RNA ID of the last or current serving cell based on a ran-NotificationAreaInfo portion received in a Suspend Config parameter in an RRC Release message;

Ryu however disclose determining an RNA ID of the last or current serving cell based on a ran-NotificationAreaInfo portion received in a Suspend Config parameter in an RRC Release message (see para. 0287, the NG-RAN node send an RRC release message to the UE to request suspension of an RRC connection, the RRC release message  include suspend information that indicates to the UE that the RRC release message is for suspending instead of releasing the RRC connection. The suspend information comprise a radio network temporary identity (RNTI) value, a radio access network (RAN) paging cycle, RAN notification area information, the RNA ID of the last or current serving cell . The UE transition from RRC-CONNECTED to RRC-INACTIVE in response to the RRC release message from the NG-RAN node, see also Fig.17, para. 0303, 0352).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an RNA ID of the last or current serving cell based on a ran-NotificationAreaInfo portion received in a Suspend Config parameter in an RRC Release message, as taught by Ryu, in the system of Zee, so that RRC state maintained at both the UE and the NG-RAN node are updated to reflect that the current RRC state of the UE is RRC-INACTIVE., see Ryu, para. 0287.

As per claim 3, the combination of Zee and Ryu disclose the method of claim 1.

Zee further disclose the method in which the determining the RNA ID comprises obtaining the RNA ID from information stored in an acquisition database maintained by the UE (see para. 0089, UE 115-a transmit an autonomous RNA configuration (auto-RAC) report to a cell 225 of a base station 105 to which UE 115-a is attached. The auto-RAC report may include anchor base station information, a list of previously visited cells 225, and corresponding RNA information for each previously visited cell 225. UE 115-a store connection history information and report mobility information and connection history information when queried by the RAN 240, when performing an RRC connection establishment procedure, when it reselects to a cell that does not provide the anchor base station 105 as a neighbor cell in system information, periodically, or when it reselects to a cell 225 of a new RNA).  

As per claim 4, the combination of Zee and Rru disclose the method of claim 1.

Zee further disclose the method in which the preferentially selecting comprises performing a Storage List Search (SLS) procedure on a list of candidates which belong to the same RAN Notification Area as the last or current serving cell (see para. 0137-0139, before the wireless device 10 selects a cell of a RAN node 12, 13, 14 to camp on and a network to attach to the wireless device 10 may have information about its home network indicated by a HPLMN-ID and a network slice, indicated by a slice-ID, supported by the wireless device 10. This information may be stored in the wireless device 10 in e.g. a memory or a SIM/USIM, also para. 0145-0147, Action 1006: The wireless device 10 may store the information obtained from the steps 1000, 1002a, 1003a and 1005 for enabling cell reselection decisions in idle mode, and Action 1008: The wireless device 10 decide to perform a cell reselection to a cell in one of the target RAN nodes based on the information stored in step 1006, radio measurements performed and the information in the SIBs received from the target RAN node 13, 14 / preferentially selecting comprises performing a Storage List Search (SLS) procedure on a list of candidates).  

As per claim 11, the combination of Zee and Ryu disclose the method of claim 4.

Zee further disclose a method further comprising reducing a System Information Block (SIB) priority of a coverage cell in RRC_Inactive state before transitioning to an RRC_Connected state in a capacity cell (see Fig.6, para. 0183, the wireless device 10 decide to perform a cell reselection to a cell in one of the target RAN nodes 13, 14 based on the information stored in step 1006, radio measurements performed and the information in the SIBs received from the target RAN nodes 13, 14. From the message received in action 1102a, the wireless device knows that the slice a is supported by cells in network A and tracking area p, hence only a cell in the target RAN 13 is relevant for a cell reselection. Since the target RAN node 13 is the only target RAN node supporting network A and is comprised in a tracking area supporting slice a, namely the tracking area p indicated by the TAC, the wireless device 10 will perform a cell reselection procedure to a cell in the RAN node 13. Hence, it will not try to perform a cell reselection to the target RAN node 14 which is not comprised in a tracking area supporting the slice which the wireless device is currently attached to, in this case slice a. Thereby, unnecessary signaling from the wireless device 10 to the RAN node 14 is avoided, see also para. 0147).  

As per claim 25, claim 25 is rejected the same way as claim 1. Zee also disclose  A non-transitory machine-readable storage medium, the machine-readable storage medium including instructions that when executed by a processor of a User Equipment (UE) (see Fig.15, wireless device 10, with processing unit 1501, see para. 0097, 0220, the methods according to the embodiments described herein for the wireless device 10 are respectively implemented by means of e.g. a computer program 1506 or a computer program product, comprising instructions, i.e., software code portions, which, when executed on at least one processor, cause the at least one processor to carry out the actions described herein, as performed by the wireless device 10. The computer program 1506 may be stored on a computer-readable storage medium 1507, e.g. a disc or similar. The computer-readable storage medium 1507, having stored thereon the computer program, may comprise the instructions which, when executed on at least one processor, cause the at least one processor to carry out the actions described herein, as performed by the wireless device 10. In some embodiments, the computer-readable storage medium may be a non-transitory computer-readable storage medium).

As per claim 26, claim 26 is rejected the same way as claim 2.
As per claim 27, claim 27 is rejected the same way as claim 3.
As per claim 28, claim 28 is rejected the same way as claim 4.


Claims 5-6 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US Pub. No.: 2019/0014515), in view of Ryu et al. (US Pub. No.:  2020/0329455), and further in view of Edara et al. (US Patent No.: 9,125,146).

As per claim 5, the combination of Zee and Ryu disclose the method of claim 4.

The combination of Zee and Ryu however does not explicitly disclose the method in which the preferentially selecting comprises, in response to the SLS procedure being unsuccessful, performing a Derived Band Search (DBS) procedure on the list of candidates.  

Edara however disclose a method of in which a preferentially selecting comprises, in response to the DBS procedure being unsuccessful, performing a supplemental SLS procedure on another list of candidates which may not belong to the same RAN Notification Area as the last or current serving cell (see Fig.4, col. 7 lines 47-67the last registered network provider (e.g., PLMN) is  stored and accessed from non-volatile memory of the device and can be updated each time the device connects to a different network provider (e.g., PLMN) and the frequency band groups not selected can be grouped into alternate frequency band groups (e.g., defined in the database). The service can prioritize search 408 on the frequency bands and RATs in the selected derived/preferred frequency band group based on one or more RATs supported by the device for at least a predetermined period of time to determine a network provider (e.g., PLMN) from which to gain telecommunication service. If the service does not determine a network provider (e.g., PLMN) which to connect from the selected derived/preferred frequency band group, the service can scan the frequencies in the alternate frequency band groups). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method of in which a preferentially selecting comprises, in response to the DBS procedure being unsuccessful, performing a supplemental SLS procedure on another list of candidates which may not belong to the same RAN Notification Area as the last or current serving cell, as taught by Edara, in the system of Zee and Ryu, so as to minimize delay in acquiring service and improve battery life by reducing an amount of processing to acquire the desired frequency band, see Edara, column 1 lines 63-67, column 2 lines 1-20.

As per claim 6, the combination of Zee, Ryu and Edara disclose the method of claim 5.

Edara further disclose the method in which the preferentially selecting comprises, in response to the DBS procedure being unsuccessful, performing a supplemental SLS procedure on another list of candidates which may not belong to the same RAN Notification Area as the last or current serving cell (see Fig.3, col.7 lines 30-46, when a network provider is determined, the device connects to the network provider to gain access to the telecommunication services. If a network provider is not found based at least in part on the search of the subset of available frequencies, the service can search 312 a different group of frequency bands. For example, the device can search a second set of frequencies at an expiration of a predetermined period of time of searching the selected frequency band for an available network provider, the second set of frequencies associated with a second geographic location. In some situations, the second geographic location can be determined based at least in part on an estimated location, the estimated location being based at least in part on travel data from a plurality of users).  

As per claim 29, claim 29 is rejected the same way as claim 5.

As per claim 30, claim 30 is rejected the same way as claim 6.

Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US Pub. No.: 2019/0014515), in view of Ryu et al. (US Pub. No.:  2020/0329455), and further in view of 3GPP (Cell reselection for inactive USs, R2-1710585, 10-2017, IDS 6/29/2020).

As per claim 9, the combination of Zee and Ryu disclose the method of claim 1.

The combination of Zee and Ryu however does not explicitly disclose the method in which the preferentially selecting comprises determining a priority as a function of RNA ID and an absolute priority indicated in System Information or dedicated signaling priority.  

3GPP however disclose a method in which a preferentially selecting comprises determining a priority as a function of RNA ID and an absolute priority indicated in System Information or dedicated signaling priority (see section 2.2,  it is desirable to give higher /highest priority for cells in the configured RNA. Higher/highest priority for cells in RNA ensures that inactive UE will always stay in the configured RNA Only when no "good" enough cell is found in the RNA, the UE could perform reselection to cells outside the configured RNA, thus avoiding signalling overhead due to RNA change, the UE is requested to acquire the cell identifier or RNA ID of the serving cell by checking the system information. The UE will know whether it moves to a cell that belongs to the configured RNA or not by comparing the acquired cell identifier or RNA ID with the RNA configuration received from the anchor gNB, various potential solutions and proposals are also provided in the 3GPP).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method in which a preferentially selecting comprises determining a priority as a function of RNA ID and an absolute priority indicated in System Information or dedicated signaling priority, as taught by 3GPP, in the system of Zee and Ryu, so that a UE perform cell reselection to cells in a configured RNA and enhance system performance, see 3GPP, section 2.1.

As per claim 33, claim 33 is rejected the same way as claim 9.

Claims 10 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US Pub. No.: 2019/0014515), in view of Ryu et al. (US Pub. No.:  2020/0329455) and further in view of Lee et al. (US Pub. No.: 2020/0221363).

As per claim 10, the combination of Zee and Ryu disclose the method of claim 1.

The combination of Zee and Ryu however does not explicitly the method further comprising triggering a unified Random Access Channel (RACH) procedure for a mobile originated data transfer and an RNA update.  

Lee however disclose a method further comprising triggering a unified Random Access Channel (RACH) procedure for a mobile originated data transfer and an RNA update (see para. 0099, 0118, 0146, the RRC connected state may be used for active data transfer in the network. In some examples, the UE 115-a may operate in the RRC inactive state to reduce power consumption. The RRC inactive state or the RRC idle state may be associated with a discontinuous reception (DRX) state of UE 115-a, which may be configured by a protocol layer (e.g., RRC layer). In some examples, UE 115-a may perform updates in an RNA when operating in the RRC inactive state. Additionally or alternatively, UE 115-a may perform updates when UE 115-a moves outside the RNA in the RRC inactive, UE 115-a may perform a random access channel ( RACH) procedure in the hierarchical mobility, and  UE 115-a  acquire a serving cell 210 to perform the RACH procedure. UE 115-a perform the RACH procedure based on the RAN-AC associated with UE 115-a. In some examples, UE 115-a may perform the RACH procedure based on receiving paging signals. Additionally or alternatively, UE 115-a may perform the RACH procedure based on transitioning to the RRC connected state).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method further comprising triggering a unified Random Access Channel (RACH) procedure for a mobile originated data transfer and an RNA update, as taught by Lee, in the system of Zee and Ryu, so as to use hierarchical mobility to reduce the amount of communication resources used for communicating synchronization signals and/or paging signals to a device, such as a UE, when the UE is operating in the RRC inactive state or RRC idle state, see Lee, para. 0057-0060.

As per claim 34, claim 34 is rejected the same way as claim 10.

Claims 12 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US Pub. No.: 2019/0014515), in view of Ryu et al. (US Pub. No.:  2020/0329455), and further in view of Tseng et al. (US Pub. No.: US Pub. No.: 2019/0349825).

As per claim 12, the combination of Zee and Ryu disclose the method of claim 1.

The combination of Zee and Ryu disclose however does not explicitly disclose receiving from a gNB a System Information Block (SIB) reselection priority for neighbor cells indicating reselection priority for RRC idle and reselection priority for RRC inactive.

Tseng however disclose a method further comprising receiving from a gNB a System Information Block (SIB) reselection priority for neighbor cells indicating reselection priority for RRC idle and reselection priority for RRC inactive (see Fig.7, Fig.8, para. 0086-0087, a UE may assign a higher cell (re)selection priority level to a candidate cell that is within an RNA over a candidate cell that outside the RNA. The RNA may be configured to the UE by a serving cell of the UE when the serving cell is instructing the UE to transition to an RRC inactive state. The network may not update the UE's RNA configuration while the UE is traveling within the RNA. However, when the UE is leaving the coverage of an RNA, the UE may need to connect with the network (e.g., the RAN) again to receive updated RNA configuration. In some of the present embodiments, a UE may identify whether a neighboring cell belongs to the UE's configured RNA by checking the system information broadcasted by each neighboring cell. For example, the UE may consider a neighboring cell to be associated with the UE's configured RNA if the tracking area code and/or the RAN-Area code and/or the cell identity (which are broadcasted by the neighboring cell) match with the RNA configured to the UE. Otherwise, the UE may consider the neighboring cell as being outside the UE's configured RNA).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method further comprising receiving from a gNB a System Information Block (SIB) reselection priority for neighbor cells indicating reselection priority for RRC idle and reselection priority for RRC inactive, as taught by Tseng, in the system of Zee and Ryu, so as to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient, see Tseng, para. 0005-00011.

As per claim 36, claim 36 is rejected the same way as claim 12.

Allowable Subject Matter
Claims 7-8 and 31-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huawei (Cell reselection for inactive UEs, R2-1710585, 10-2017, IDS submitted 6/29/2020).
Murray (US Pub. No.:2014/0086208) - the base station inform idle mode WTRUs that are using the impacted cell 612 to initiate a directed cell reselection to the new cell 614. The WTRUs reselect the new cell using a cell reselection procedure such as the LTE cell reselection procedure. Such procedure is streamlined, if desired, for example, by eliminating some of the cell reselection measurements or avoiding a complete SIB read of the new cell.
Liu (US Pub. No.:2021/0067945) – see para. 0005, 0135, “FIG. 7 shows a block diagram 700 of a UE communications manager 715 that supports autonomous RAN notification area configuration in accordance with aspects of the present disclosure. The UE communications manager 715 may be an example of aspects of a UE communications manager 515, a UE communications manager 615, or a UE communications manager 815 described with reference to FIGS. 5, 6, and 8. The UE communications manager 715 may include UE state transition component 720, RNA identifying component 725, cell reselecting component 730, reporting trigger identifier 735, and mobile history reporting component 740. Each of these modules may communicate, directly or indirectly, with one another (e.g., via one or more buses)”.
Park (US Pub. No.:2018/0270791) – see Fig. 16 Fig.17, para. 0205-0209, “in FIG. 16 and FIG. 17, a base station may transmit its RAN area information (e.g. RAN area identifier, RAN notification identifier, one or more cell information of a RAN area). Based on the RAN area information of neighbor base stations (or neighbor cells), a base station may enhance a RAN paging reliability for an RRC inactive state wireless device by sending a RAN paging message to neighboring base station associated with a RAN area of the RRC inactive state wireless device. Example embodiments may increase backhaul signaling efficiency by limiting a RAN paging message transmission to a corresponding base stations that is associated with a RAN area of a RAN paging target wireless device.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469